IN THE SUPREME COURT OF TEXAS


                                 No. 06-0266


                          JNC PARTNERS DENTON, LLC

                                     v.

                            CITY OF DENTON, TEXAS


                           On Petition for Review

ORDERED:

      1.    Petitioner's emergency motion  to  extend  the  temporary  stays
entered by the court of appeals, filed March 31, 2006, is  granted  in  part
and denied in part.   The orders dated December 13, 2005  and  December  16,
2005, in Cause No. 02-05-00439-CV, styled JNC Partners Denton, LLC  v.  City
of Denton, Texas, in the Second Court of Appeals at Fort Worth,  Texas,  are
extended pending this Court's final disposition of the petition for  review.
 The stay order issued by the court of appeals on March  17,  2006,  is  not
extended.  All other requested relief is denied.
      2.    The petition for review remains pending before this Court.

            Done at the City of Austin, this April 6, 2006.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Gena Pelham, Deputy Clerk